IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
                         STATE OF ARIZONA,
                              Appellee,

                                   v.

                     SHAWNTE SHUREE JONES,
                           Appellant.

                          No. CR-13-0292-PR
                        Filed September 3, 2014

          Appeal from the Superior Court in Maricopa County
                The Honorable Joseph C. Welty, Judge
                         No. CR2004-036702
                             AFFIRMED

             Opinion of the Court of Appeals, Division One
                232 Ariz. 448, 306 P.3d 105 (App. 2013)
                              VACATED


COUNSEL:

Thomas C. Horne, Arizona Attorney General, Robert L. Ellman, Solicitor
General, Joseph T. Maziarz, Section Chief Counsel, Criminal Appeals
Section, Alice Jones (argued), Assistant Attorney General, Phoenix, for
State of Arizona

Theresa M. Armendarez (argued), Manteo, NC, for Shawntee Shuree
Jones

JUSTICE BRUTINEL authored the opinion of the Court, in which CHIEF
JUSTICE BALES, VICE CHIEF JUSTICE PELANDER, JUSTICE BERCH, and
JUSTICE TIMMER joined.

JUSTICE BRUTINEL, opinion of the Court:
                             STATE V. JONES
                            Opinion of the Court

¶1            A.R.S. § 13-116 requires that concurrent sentences be imposed
on a defendant whose convictions stem from a single act. Conversely,
A.R.S. § 13-705(M) requires that sentences imposed on a defendant
convicted of certain dangerous crimes against children run consecutively
even when the underlying convictions arise from a single act. Resolving
the conflict between these statutes, we hold that the trial court properly
imposed consecutive sentences pursuant to § 13-705(M).

                            I. BACKGROUND

¶2            Shawnte Jones called 911 to report that her daughter had
accidentally fallen and was not breathing. Paramedics rushed the child to
the hospital, but she died a few days later. The medical examiner noted
seven recent head contusions and determined that the child’s death was
caused by “blunt force head trauma.” Finding that the child’s injuries were
inconsistent with Jones’ claim that her daughter accidentally fell, the
medical examiner instead classified the child’s death as a homicide.

¶3            Jones was charged with child abuse for failing to provide
nourishment and/or medical attention to her daughter (“Count 1”), child
abuse for inflicting the head injuries (“Count 2”), and first degree murder
(“Count 3”). After Jones waived her right to a jury trial, the trial court
convicted her on Count 1 of the lesser-included offense of reckless child
abuse and on the other offenses as charged. The court sentenced her to 3.5
years in prison on Count 1, to be served concurrently with a sentence of life
with the possibility of release after 25 years on Count 3, and to a consecutive
term of 17 years in prison on Count 2.

¶4            Jones timely appealed. The court of appeals affirmed Jones’
convictions but modified her sentence to make Count 2 concurrent, rather
than consecutive, to the other sentences. State v. Jones, 232 Ariz. 448, 451 ¶
14, 306 P.3d 105, 108 (App. 2013).

¶5           We granted review to resolve the conflict between §§ 13-116
and 13-705(M), a legal issue of statewide importance. We have jurisdiction
under Article 6, Section 5(3) of the Arizona Constitution and A.R.S. § 12-
120.24.




                                      2
                             STATE V. JONES
                            Opinion of the Court

                               II. ANALYSIS

¶6            We review questions of statutory interpretation de novo.
State v. Hansen, 215 Ariz. 287, 289 ¶ 6, 160 P.3d 166, 168 (2007). In
interpreting statutes, we seek to effectuate the intent of the legislature that
enacted them. Baker v. Univ. Physicians Healthcare, 231 Ariz. 379, 383 ¶ 8,
296 P.3d 42, 46 (2013). When two statutes conflict, we adopt a construction
that reconciles them whenever possible, giving force and meaning to each.
UNUM Life Ins. Co. v. Craig, 200 Ariz. 327, 333 ¶ 28, 26 P.3d 510, 516 (2001).

¶7            Sections 13-116 and 13-705(M) both potentially apply to
sentences for dangerous crimes against children arising from a single act or
omission. Section 13-116 mandates that “an act or omission which is made
punishable in different ways by different sections of the laws may be
punished under both, but in no event may sentences be other than
concurrent.” Conversely, § 13-705(M) requires consecutive sentences for
certain dangerous crimes against children, including child abuse as charged
in Count 2 as well as “child molestation and sexual abuse of the same
victim.”1 See A.R.S. §§ 13-705(M); 13-705(P)(1)(h); 13-3623(A)(1).

¶8           Thus, by their terms, § 13-116 requires concurrent sentences
when multiple convictions arise from a single act or omission, while § 13-
705(M) requires consecutive sentences for all dangerous crimes against
children except child molestation and sexual abuse. The statutes conflict,
and cannot be harmonized. When “two conflicting statutes cannot operate
contemporaneously, the more recent, specific statute governs over an older,
more general statute.” UNUM Life Ins. Co., 200 Ariz. at 333 ¶ 29, 26 P.3d at
516.

¶9            But the court of appeals in this case declined to apply this
principle, relying instead on State v. Arnoldi, 176 Ariz. 236, 860 P.2d 503
(App. 1993). In Arnoldi, the court of appeals found that “§ 13-116 is
paramount in the statutory scheme of sentencing,” and concluded that
consecutive sentences may be imposed under the dangerous crimes against
children statutes — including § 13-705(M) — “only in the event that those

1      Section 13-705(M) allows a concurrent sentence only for child
molestation and sexual abuse involving one victim and when the “other”
crime is not dangerous. See State v. Tsinnijinnie, 206 Ariz. 477, 479–80 ¶¶ 11–
17, 80 P.3d 284, 286–87 (App. 2003).
                                      3
                             STATE V. JONES
                            Opinion of the Court

sentences do not violate § 13-116,” Id. at 242, 860 P.2d at 509. 2 Arnoldi,
however, was incorrectly decided.

¶10           The Arnoldi court based its decision on this Court’s ruling in
State v. Noble, 152 Ariz. 284, 731 P.2d 1228 (1987), concluding that Noble
“expressly recognized that § 13-116 is paramount in the statutory scheme
of sentencing.” Arnoldi, 176 Ariz. at 242, 860 P.2d at 509. But Noble did not
hold this. Noble’s convictions resulted from separate acts; therefore, § 13-
116 simply did not apply. See Noble, 152 Ariz. at 287, 731 P.2d at 1231.
Because the Arnoldi court incorrectly applied the holding in Noble, we
overrule Arnoldi.

¶11            In applying the rule that the more recent and specific statute
applies, we acknowledge that reasonable people can disagree about which
statute is more specific. Although it applies to all offenses, § 13-116
addresses only the situation in which a single act or omission is punishable
under more than one statute. In contrast, § 13-705(M) applies to all
dangerous crimes against children with narrow exceptions. Although it is
not clear which statute is more specific, it is clear which statute is more
recent. Section 13-116 traces its roots to 1901, whereas § 13-705 was enacted
in 1985. 1985 Ariz. Sess. Laws 1435–37, ch. 364, § 6 (1st Reg. Sess.). Even if
the statutes are equally specific, unless the legislature clearly indicated
otherwise, § 13-705(M) should govern because it is more recent. No such
indication is present.

¶12            Additionally, the court of appeals erred in relying on the
“legislative acquiescence” doctrine, reasoning that “the legislature has
amended the sentencing statutes for dangerous crimes against children
multiple times since Arnoldi and has made only minor changes.” Jones, 232
at 450 ¶ 10, 306 P.3d at 107. Under this doctrine, “when a statute construed
by a court of last resort is reenacted in substantially the same terms, the
[l]egislature is presumed to have approved the judicial construction and to
have adopted such construction for the reenactment of the statute.” Calvert
v. Farmers Ins. Co., 144 Ariz. 291, 296–97, 697 P.2d 684, 689–90 (1985)
(emphasis added). Even if Arnoldi were otherwise persuasive, the



2      The court of appeals in Arnoldi was asked to construe A.R.S. § 13-
604.01(J), a predecessor to § 13-705(M). Because the language is the same,
we cite the current version of the statute.
                                      4
                             STATE V. JONES
                            Opinion of the Court

legislative acquiescence doctrine would not apply because the court of
appeals is not a court of last resort.

¶13            Finally, we reject Jones’ contention that § 13-705(M)’s
mandate for consecutive sentences violates the double jeopardy clause of
either the state or federal constitutions. The double jeopardy clause
protects against multiple punishments for the same offense. Brown v. Ohio,
432 U.S. 161, 165 (1977). However, “when statutes describe different
offenses, consecutive sentences are permissible without implicating the
prohibition against double jeopardy.” State v. Eagle, 196 Ariz. 188, 190 ¶ 6,
994 P.2d 395, 397 (2000). The same conduct may result in different offenses
if each offense “requires proof of a fact which the other does not.”
Blockburger v. United States, 284 U.S. 299, 304 (1932). Here, the two separate
offenses, first degree murder and child abuse, each requires proof of facts
not required for the other. State v. Lopez, 174 Ariz. 131, 143, 847 P.2d 1078,
1090 (1992) (child abuse is not a lesser-included offense of murder and does
not merge into homicide). Murder requires causing the death of another,
whereas child abuse requires a child victim. See A.R.S. §§ 13-1105(A)(2);
A.R.S. § 13-3623(A). Thus, each offense requires an element that the other
does not. Jones’ consecutive sentence does not violate the double jeopardy
clause.

                            III. CONCLUSION

¶14          The trial court properly ordered Jones’ sentence on Count 2 to
be served consecutively to her other sentences. We vacate the court of
appeals’ opinion and affirm the judgment of the trial court.




                                      5